Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  October 04, 2017

The Court of Appeals hereby passes the following order:

A18D0107. DARREN D. RIGGS v. THE STATE.

      In 2010, Darren D. Riggs entered a non-negotiated plea to multiple offenses,
including child molestation and making a false statement. He was sentenced to 50
years, with 30 years to serve in prison. The trial court denied Riggs’s motion to
withdraw his plea, and we affirmed on appeal. See Riggs v. State, 319 Ga. App. 189
(733 SE2d 832) (2012). On November 15, 2013, Riggs filed a “Motion to Reduce
Sentence,” which the trial court denied. On appeal, we vacated in part Riggs’s
sentence, concluding that his sentence violated OCGA § 17-10-6.2 (b) because the
trial court failed to sentence him to split sentences for his sexual offense convictions.
See Riggs v. State, A15A2338 (decided March 4, 2016). We remanded to the trial
court for resentencing, and the case remains pending below.
      In May 2017, Riggs filed a motion to recuse the trial judge in his criminal
proceedings. He also filed a “Motion in Limine,” urging the trial court to issue a
certificate of immediate review on his motion to recuse. Following the trial court’s
denial of both motions, Riggs filed the instant application for discretionary review.
We, however, lack jurisdiction.
      The orders that Riggs seeks to appeal are interlocutory. See OCGA § 5-6-34
(a) (1) (providing for a direct appeal from a “final judgment[ ], that is to say, where
the case is no longer pending in the court below”); Murphy v. Murphy, 322 Ga. App.
829, 830 (747 SE2d 21) (2013) (An order denying a motion to recuse is
interlocutory). At the time Riggs filed his instant application, he was still awaiting
resentencing in the trial court. Therefore, in order to obtain appellate review of his
recusal request and his “Motion in Limine,” Riggs was required to follow the
interlocutory appeal procedure set forth in OCGA § 5-6-34 (b). See Bailey v. Bailey,
266 Ga. 832, 833 (471 SE2d 213) (1996) (where contested order is interlocutory,
discretionary appeal statute does not excuse failure to comply with OCGA § 5-6-34
(b)). Here, the trial court has not issued a certificate of immediate review. Riggs’s
failure to follow the proper appellate procedure deprives us of jurisdiction to consider
his application. See Warringer v. Warringer, 204 Ga. App. 86, 86 (418 SE2d 446)
(1992). Accordingly, his application is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/04/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.